Exhibit 10.3

 

APTARGROUP, INC.
2018 RESTRICTED STOCK UNIT AWARD AGREEMENT

FOR DIRECTORS

AptarGroup, Inc., a Delaware corporation (the “Company”), hereby grants
________________ (the “Director”) as of [Date] (the “Grant Date”), pursuant to
the provisions of the AptarGroup, Inc. 2018 Equity Incentive Plan (the “Plan”),
a restricted stock unit award (the “Award”) of _______ restricted stock units,
upon and subject to the restrictions, terms and conditions set forth in this
2018 Restricted Stock Unit Award Agreement (this “Agreement”).  Capitalized
terms not defined herein shall have the meanings specified in the Plan.

1. Award Subject to Acceptance of Agreement.  The Award shall be null and void
unless the Director shall accept this Agreement by executing it in the space
provided below and returning it to the Company.

2. Restriction Period and Vesting. 

(a) Subject to Sections 2(b), (c) and (d), the Award shall vest in its entirety
on the day immediately preceding the date of the Company’s 2019 annual meeting
of stockholders (the “Vesting Date”), provided that the Director continues
service as a director of the Company until the Vesting Date (the period until
the Award vests, and during which restrictions apply, the “Restriction
Period”). 

(b) If the Director ceases to be a director of the Company prior to the Vesting
Date by reason of permanent disability or death, the Award shall become fully
vested as of the date of the Director’s permanent disability or death, as the
case may be.  For purposes of this Agreement, “permanent disability” shall mean
the inability of the Director to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, as determined by the Committee.

(c) If the Director ceases to be a director of the Company prior to the Vesting
Date for any reason other than permanent disability or death, the Award shall be
forfeited and cancelled by the Company. 

(d) (1)In the event of a Change in Control, the Award shall immediately vest in
full.

(2)In the event of a Change in Control pursuant to paragraph (3) or (4) of
Appendix A to the Plan, the Board of Directors (as constituted prior to such
Change in Control) may, in its discretion (subject to existing contractual
arrangements): 

(i)



require that shares of stock of the corporation resulting from such Change in
Control, or a parent corporation thereof, be substituted for some or all of the
Shares (as defined in Section 3) issuable pursuant to the Award, as determined
by the Board of Directors; and/or

(ii)



require the Award, in whole or in part, to be surrendered to the Company by the
Director and to be immediately cancelled by the Company, and provide for the
Director to receive a cash payment in an amount not less than the amount
determined by multiplying the number of restricted stock units subject to the
Award immediately prior to such cancellation (but after giving effect to any
adjustment pursuant to Section 7(b) of the Plan in respect of any transaction
that gives rise to such Change in Control), by the highest per share price
offered to holders of Common Stock in any transaction whereby the Change in
Control takes place.

(3)The Company may, but is not required to, cooperate with the Director to
assure that any substitution or cash payment to the Director in accordance with
the foregoing is made in compliance with Section 16 of the Exchange Act and the
rules and regulations thereunder.





--------------------------------------------------------------------------------

 



3. Conversion of Restricted Stock Units and Issuance of Shares.  Upon the
vesting of the Award in accordance with Section 2 hereof, one share of Common
Stock shall be issuable for each restricted stock unit that vests on such date
(the “Shares”), subject to the terms and provisions of the Plan and this
Agreement.  Thereafter, the Company will transfer such Shares to the Director in
accordance with the provisions hereof.  No fractional shares shall be issued
under this Agreement.

4. Termination of Award.  In the event that the Director shall forfeit the
restricted stock units subject to the Award, the Director shall promptly return
this Agreement to the Company for cancellation.  Such cancellation shall be
effective regardless of whether the Director returns this Agreement.

5. Additional Terms and Conditions of Award.

(a) Nontransferability of Award.  During the Restriction Period, the restricted
stock units subject to the Award may not be transferred by the Director other
than by will, the laws of descent and distribution or pursuant to the most
recent and validly submitted beneficiary designation form on file with the
Company.  Except as permitted by the foregoing, during the Restriction Period,
the restricted stock units subject to the Award may not be sold, transferred,
assigned, pledged, hypothecated, encumbered or otherwise disposed of (whether by
operation of law or otherwise) or be subject to execution, attachment or similar
process.  Upon any such attempted sale, transfer, assignment, pledge,
hypothecation, encumbrance or other disposition, the Award and all rights
hereunder shall be null and void.

(b) Compliance with Applicable Law.  The Award is subject to the condition that
if the listing, registration or qualification of the Shares subject to the Award
upon any securities exchange or under any law, or the consent or approval of any
governmental body, or the taking of any other action is necessary or desirable
as a condition of, or in connection with, the vesting of the restricted stock
units or the delivery of the Shares hereunder, the Shares subject to the Award
may not be delivered unless such listing, registration, qualification, consent,
approval or other action shall have been effected or obtained, free of any
conditions not acceptable to the Company.  The Company agrees to use reasonable
efforts to effect or obtain any such listing, registration, qualification,
consent, approval or other action.

(c) Delivery of Certificates.  Subject to Section 5(b) hereof, within 30 days
following the vesting of the Award, the Company shall issue or cause to be
issued in the Director’s name (or such other name as is acceptable to the
Company and designated in writing by the Director) the vested Shares.  Such
issuance shall be evidenced by the appropriate entry on the books of the Company
or of a duly authorized transfer agent of the Company. The Company shall pay all
original issue or transfer taxes and all fees and expenses incident to such
issuance.

(d) Rights as a Stockholder.  Prior to the settlement of the Award, the Director
shall have no rights as a stockholder of the Company with respect to the shares
of Common Stock underlying the restricted stock units subject to the
Award.  During the Restriction Period, the Director shall not be entitled to
voting rights, or rights with respect to dividends or dividend equivalents, with
respect to the restricted stock units subject to the Award.

(e) Award Confers No Rights to Continue to Serve as a Director.  In no event
shall the granting of the Award or its acceptance by the Director give or be
deemed to give the Director any right to continue to serve, to be elected or
reelected to serve or to be nominated to serve as a director of the Company.

(f) Decisions of Board or Committee.  The Board of Directors of the Company or
the Committee shall have the right to resolve all questions which may arise in
connection with the Award.  Any interpretation, determination or other action
made or taken by the Board of Directors or the Committee regarding the Plan or
this Agreement shall be final, binding and conclusive.

(g) Company to Reserve Shares.  The Company shall at all times prior to the
cancellation of the Award reserve and keep available, either in its treasury or
out of its authorized but unissued shares of Common Stock, shares of Common
Stock equal to the full number of unvested restricted stock units subject to the
Award from time to time.

(h) Agreement Subject to the Plan.  This Agreement is subject to the provisions
of the Plan (including the adjustment provision set forth in
Section 7(b) thereof), and shall be interpreted in accordance therewith.  The
Director hereby acknowledges receipt of a copy of the Plan. 





--------------------------------------------------------------------------------

 



(i) Section 409A.  This Award is intended to be exempt from Section 409A of the
Code as a short-term deferral, pursuant to Treasury regulation Section
1.409A-1(b)(4), to the maximum extent possible, and this Agreement shall be
interpreted and construed consistent with that intent and in a manner that
avoids the imposition of taxes and other penalties under Section 409A of the
Code.  The Company reserves the right to amend this Agreement to the extent it
determines in its sole discretion such amendment is necessary or appropriate to
comply with applicable law, including but not limited to Section 409A of the
Code.  Notwithstanding the foregoing, under no circumstances shall the Company
be responsible for any taxes, penalties, interest or other losses or expenses
incurred by the Director due to any failure to comply with Section 409A of the
Code.

6. Miscellaneous Provisions.

(a) Meaning of Certain Terms.  As used herein, the term “vest” shall mean no
longer subject to forfeiture.

(b) Successors.  This Agreement shall be binding upon and inure to the benefit
of any successor or successors of the Company and any person or persons who
shall, upon the death of the Director, acquire any rights hereunder in
accordance with this Agreement or the Plan.

(c) Notices.  All notices, requests or other communications provided for in this
Agreement shall be made in writing by (1) actual delivery to the party entitled
thereto, (2) mailing to the last known address of the party entitled thereto,
via certified or registered mail, return receipt requested or (3) telecopy with
confirmation of receipt.  The notice, request or other communication shall be
deemed to be received, in the case of actual delivery, on the date of its actual
receipt by the party entitled thereto, in the case of mailing, on the tenth
calendar day following the date of such mailing, and in the case of telecopy, on
the date of confirmation of receipt; provided,  however, that if a notice,
request or other communication is not received during regular business hours, it
shall be deemed to be received on the next succeeding business day of the
Company.

(d) Governing Law.  This Agreement and all determinations made and actions taken
pursuant hereto, to the extent not otherwise governed by the laws of the United
States, shall be governed by the laws of the State of Delaware and construed in
accordance therewith without giving effect to conflicts of laws principles.

(e) Counterparts.  This Agreement may be executed in two counterparts each of
which shall be deemed an original and both of which together shall constitute
one and the same instrument.

 

 

 

 

APTARGROUP, INC.

 

 

 

 

 

 

 

By:

 

 

 

Robert W. Kuhn

 

 

Executive Vice President,

 

 

Chief Financial Officer and Secretary

 

 

 

 

 

 

Accepted this ________ day of

 

 

___________, 20__

 

 

 



--------------------------------------------------------------------------------